Citation Nr: 1109673	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-13 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital from December 18, 1997, to January 22, 1998.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital on May 19, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Fargo, North Dakota, which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital from December 18, 1997, to January 22, 1998.  It is also on appeal from an unidentified decision of the MROC which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital on May 19, 1998.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record before the Board reveals that it is incomplete.  As a result, de novo review by the Board is precluded.

The record contains an April 2007 Statement of the Case (SOC) that refers to a June 2004 MROC letter (decision) to the Veteran that apparently denied payment or reimbursement of the unauthorized medical expenses incurred from December 18, 1997, to January 22, 1998.  The letter also apparently informed the Veteran of his appellate rights.  The SOC also refers to a May 2004 letter from a Congressman's office that apparently constituted the Veteran's application for payment or reimbursement, as well as a May 2004 VA response letter.  However, the record does not the actual MROC letter to the Veteran, or the cited letters to and from the Congressman's office.  

The SOC also addresses the issue of entitlement to payment or reimbursement of the unauthorized medical expenses incurred on May 19, 1998.  However, the SOC does not identify the date of the MROC letter (decision) on appeal that denied payment or reimbursement for this treatment.  In this regard, the SOC specified that the June 2004 MROC letter denied payment or reimbursement of the unauthorized medical expenses incurred from December 18, 1997, to January 22, 1998.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file: (1) the June 2004 MROC letter (decision) that denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital from December 18, 1997, to January 22, 1998; (2) the MROC letter (decision) that denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at North Dakota State Hospital on May 19, 1998; (3) the May 2004 letter from a Congressman's office, and the May 2004 VA response letter, cited by the April 2007 SOC; and (4) any other evidence or documents relied on by the MROC to deny the Veteran's claims, or otherwise relevant or pertinent to the claims.

2.  Following completion of all indicated development, the MROC should return the case to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


